Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain disciplinary rules.
Although petitioner contends that he acted in self-defense and that he was never in possession of a weapon, the evidence presented at the hearing, including the misbehavior reports, the testimony of the correction officers and the medical records indicating the location and severity of the wounds *899inflicted, gave rise to a question of credibility for resolution by the Hearing Officer (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). Under the circumstances, the determination of guilt is supported by substantial evidence and must be upheld (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603).
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.